Affirmed and Opinion filed October 20, 2011.




                                          In The

                           Fourteenth Court of Appeals
                                  ___________________

                                   NO. 14-11-00237-CR
                                  ___________________

                  MINA PAKRAVESH DOWLATSHAHI, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 8
                               Harris County, Texas
                          Trial Court Cause No. 1691208


                         MEMORANDUM OPINION

       A jury convicted appellant of theft. On February 22, 2011, the trial court sentenced
appellant to confinement for one year in the county jail and assessed a $4,000 fine. The
trial court suspended appellant’s sentence and placed her on community supervision for
two years.

       In a single issue, appellant complains the evidence is legally insufficient to support
her conviction because the State failed to prove venue. A plea of “not guilty” puts in issue
the allegations of venue in the indictment, and the State must prove the venue allegations or
a conviction will not be warranted. Black v. State, 645 S.W.2d 789, 790 (Tex. Crim.
App.1983). We presume that venue was proven in the trial court unless it was disputed
during the trial. Tex. R. App. P. 44.2(c)(1). Here, appellant moved for a directed verdict
on the grounds the State failed to prove the offense occurred in Harris County which rebuts
the presumption.1

        The State bears the burden of proving venue by a preponderance of the evidence
through direct or circumstantial evidence. See Tex. Code Crim. Proc. Ann. art. 13.17
(Vernon 2005); and Blacke, 645 S.W.2d at 790. The evidence is sufficient to establish
venue if the jury may reasonably conclude the offense was committed in the county
alleged. Rippe v. State, 384 S.W.2d 717, 718 (Tex. Crim. App.1964).

        Under Texas Rule of Evidence 201, this Court may take judicial notice of an
adjudicative fact that is “not subject to reasonable dispute in that it is either 1) generally
known within the territorial jurisdiction of the trial court or 2) capable of accurate and
ready determination by resort to sources whose accuracy cannot reasonably be
questioned.” Tex. R. Evid. 201. See also Sixta v. State, 875 S.W.2d 17, 18 (Tex. App. -
Houston [1st Dist.] 1994, pet. ref'd). Testimony at trial established the theft occurred at
the Macy’s department store located in Memorial City Mall. A portion of a map of
Houston, Texas, was introduced that shows Memorial City Mall is located west of
Interstate 610 and south of Interstate 10. Another map, of 900 Gessner, Houston, was
admitted into evidence and shows the mall is south of Interstate 10 and near streets Strey
Lane, Memorial City Way, and Barryknoll Lane. From these facts, we take judicial notice
that Memorial City Mall is located in Houston, Texas.




        1
          The motion for directed verdict was made after the State rested. The trial court then took judicial
notice that Houston is in Harris County, Texas, and denied the motion. As appellant correctly points out,
the jury was not present.


                                                     2
       We may also take judicial notice that a city is located within a particular county.
See, e.g., Watts v. State, 99 S.W.3d 604, 610 (Tex. Crim. App. 2003) (finding the court may
take judicial notice that the City of Austin is located in Travis County). Parties may
dispute whether the offense occurred in a particular city but not whether a city is located
within a particular county. Id. at 610. To insist that a party prove such a readily
ascertainable fact would waste limited judicial resources and defy common sense. Id.
Therefore, we take judicial notice that Houston is located within Harris County, Texas.

       For these reasons, we find that a rational trier of fact could have found that this
offense occurred in Harris County, Texas. We overrule appellant’s sole issue and affirm
the trial court’s judgment.




                                                 PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            3